DETAILED ACTION
Claims 1-20 are pending.  Claims 1 and 11 are in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings Fig. 8 and Fig. 9A are objected to because the pdf quality is subpar and leave the text illegible and tough to decipher.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1, 5, 7-11, 15, and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1
Claims 1, 5, 7-10 recite a method that includes specific steps.  Thus, these claims are directed to a method, which is one of the statutory categories of invention.  Claims 11, 15, and 17-20 recite a computer system including a processor.  Thus, these claims are directed to a system, which is one of the statutory categories of invention.  
Next, the claims are evaluated to determine whether the claims recite a judicial exception.  

Step 2A Prong 1
Claim 1, representative claim for claim 11, recites:
A method for performing a test that relates to a service, the method being implemented by a processor on a computing device, the method comprising: 
receiving, by the processor, a specification for the service, the specification including a plurality of elements;
generating, by the processor, a specification review report that relates to whether each element of the specification is compliant with an applicable standard; 
generating, by the processor, at least one testing scenario for the specification; 
executing, by the processor, a test for each of the at least one testing scenario; and 
generating, by the processor, based on a result of the executing, an output report that relates to a health of the service.


Claim 5, representative claim for claim 15, recites:
wherein the specification is a YAML Ain't Markup Language (YAML) specification.
The examiner submits that foregoing underlined limitations comprise a mental process because this subject matter can be completed by a person with merely the aid of a pen and paper.

Claim 7, representative claim for claim 17, recites:
receiving, by the processor from a user, a user-generated testing scenario; 
executing, by the processor, an additional test for the user-generated testing scenario; and 
generating, by the processor, an additional output report based on a result of the executing of the additional test.
The examiner submits that foregoing underlined limitations comprise a mental process because this subject matter can be completed by a person with merely the aid of a pen and paper.

Claim 8, representative claim for claim 18, recites:
wherein the specification conforms with a standard that corresponds to an OpenAPI Specification.
The examiner submits that foregoing underlined limitations comprise a mental process because this subject matter can be completed by a person with merely the aid of a pen and paper.

Claim 9, representative claim for claim 19, recites:
wherein the output report includes at least one error indication that is associated with the service.
The examiner submits that foregoing underlined limitations comprise a mental process because this subject matter can be completed by a person with merely the aid of a pen and paper.

Claim 10, representative claim for claim 20, recites:
wherein the output report includes at least one missing item that is associated with the service.
The examiner submits that foregoing underlined limitations comprise a mental process because this subject matter can be completed by a person with merely the aid of a pen and paper.

Next, the claims are evaluated to determine whether the claim as a whole integrates the abstract idea into a practical application of the exception.  

Step 2A Prong 2
The claims includes the following additional limitations: “a processor”, “a display screen”, “a memory”, “a communication interface”, “receiving, by the processor, a specification for the service, the specification including a plurality of elements”, “wherein the specification conforms with a standard that corresponds to an OpenAPI Specification”, and “wherein the specification is a YAML Ain't Markup Language (YAML) specification”.

Regarding “a processor”, “a display screen”, “a memory”, and “a communication interface” the examiner submits that these additional limitations are referencing generic computer components and merely includes instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea.  

Regarding “wherein the specification conforms with a standard that corresponds to an OpenAPI Specification”, and “wherein the specification is a YAML Ain't Markup Language (YAML) specification”, the examiner submits that these additional limitations is merely further specifying the type of data that is merely being retrieved from memory.  Therefore, in support of this conclusion, see MPEP 2106.05(d)(II) which states that courts have recognized storing and retrieving information in memory are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application of the exception.  
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For example, there is no indication that the combination of elements improves the functioning of a computer or improves any other technology.
Next, the claims as a whole are analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claims amount to significantly more than the exception.  

Step 2B
Regarding “a processor”, “a display screen”, “a memory”, and “a communication interface” the examiner submits that these additional limitations are referencing generic computer components and 
Regarding “receiving, by the processor, a specification for the service, the specification including a plurality of elements”, the examiner submits that this additional limitation could simply refer to as merely storing or retrieving data information in memory.  Therefore, in support of this conclusion, see MPEP 2106.05(d)(II) which states that courts have recognized storing and retrieving information in memory are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
Regarding “wherein the specification conforms with a standard that corresponds to an OpenAPI Specification”, and “wherein the specification is a YAML Ain't Markup Language (YAML) specification”, the examiner submits that these additional limitations is merely further specifying the type of data that is merely being retrieved from memory.  Therefore, in support of this conclusion, see MPEP 2106.05(d)(II) which states that courts have recognized storing and retrieving information in memory are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
Thus, taken alone, the additional elements do not amount to significantly more than the exception.  
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For example, there is no indication that the combination of elements improves the functioning of a computer or improves any other technology.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2008/0189094 to Adir et al. (“Adir”) in view of U.S. Publication No. 2009/0254312 to Kube et al. ("Kube").

Regarding claim 1, Adir teaches:
A method for performing a test that relates to a service, the method being implemented by a processor on a computing device, the method comprising: 
receiving, by the processor, a specification for the service, the specification including a plurality of elements (Adir: Paragraph [0011], “An embodiment of the invention provides a method for validating compliance of an implementation of a process with a specification of the process. The method is carried out by modeling the process as a directed acyclic graph in which nodes represent stages of the process, and edges represent transitions between the stages, defining a coverage model for the graph that includes correct traversal paths and erroneous traversal paths therein, defining a set of test cases for the implementation according to the coverage model, executing the implementation using the set of test cases, observing that one of the erroneous traversal paths was followed in the execution, and then concluding that the implementation includes a misinterpretation of the specification”); 
generating, by the processor, a specification review report that relates to whether each element of the specification is compliant with an applicable standard (Adir: Paragraph [0041], “In general, an implementation is not compliant with its specification, if for some inputs, the result calculated by the implementation differs from those defined by the specification. However, in some cases an implementation is not compliant with the specification even when the calculated results do agree with those defined by the specification. This can be appreciated from consideration of an exemplary directed acyclic graph”; and Paragraph [0011], “An embodiment of the invention provides a method for validating compliance of an implementation of a process with a specification of the process. The method is carried out by modeling the process as a directed acyclic graph in which nodes represent stages of the process, and edges represent transitions between the stages, defining a coverage model for the graph that includes correct traversal paths and erroneous traversal paths therein, defining a set of test cases for the implementation according to the coverage model, executing the implementation using the set of test cases, observing that one of the erroneous traversal paths was followed in the ; 
generating, by the processor, at least one testing scenario for the specification (Adir: Paragraph [0011], “An embodiment of the invention provides a method for validating compliance of an implementation of a process with a specification of the process. The method is carried out by modeling the process as a directed acyclic graph in which nodes represent stages of the process, and edges represent transitions between the stages, defining a coverage model for the graph that includes correct traversal paths and erroneous traversal paths therein, defining a set of test cases for the implementation according to the coverage model, executing the implementation using the set of test cases, observing that one of the erroneous traversal paths was followed in the execution, and then concluding that the implementation includes a misinterpretation of the specification”); 
executing, by the processor, a test for each of the at least one testing scenario (Adir: Paragraph [0011], “An embodiment of the invention provides a method for validating compliance of an implementation of a process with a specification of the process. The method is carried out by modeling the process as a directed acyclic graph in which nodes represent stages of the process, and edges represent transitions between the stages, defining a coverage model for the graph that includes correct traversal paths and erroneous traversal paths therein, defining a set of test cases for the implementation according to the coverage model, executing the implementation using the set of test cases, observing that one of the erroneous traversal paths was followed in the execution, and then concluding that the implementation includes a misinterpretation of the specification”).

	However, Adir does not appear to explicitly teach:
generating, by the processor, based on a result of the executing, an output report that relates to a health of the service.

However, in the same field of endeavor, Kube teaches:
generating, by the processor, based on a result of the executing, an output report that relates to a health of the service (Kube: Paragraph [0017], “ After tests have been run on system under test 130, client application 110 can receive results from testing framework 120 and generate reports based on the results. In an alternative embodiment, the client application 110 may be hosted as a network-provided service”; and Paragraph [0023], “As further illustrated, monitoring subsystem 170 receives results from executing the test cases on system under test 130. Monitoring subsystem 170 can then use one or monitors 180 to correlate results from the execution of test cases with, for example, the health or status of the system under test 130”).

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Adir by generating an output report that relates to the health of the service, as taught by Kube.  One of ordinary skill in the art would have been motivated to use the methods of Kube because it would be advantageous for understanding the effects of test cases on, for example, available memory, processing resources, network response time, and other specific process functionality of system under test. (Kube: Paragraph [0023]).

	Regarding claim 2, the Adir/Kube combination teaches all of the elements of claim 1 and further teaches:
	wherein the service is associated with an application programming interface (API) (Kube: Paragraph [0018], “Testing framework 120 may be an application running on a computer server that generates and executes tests on system under test 130 based on the configuration and test procedures selected by the user with client application 110. For example, testing framework 120 can include a web .  

	Regarding claim 3, the Adir/Kube combination teaches all of the elements of claim 2 and further teaches:
	wherein the plurality of elements includes at least one from among a base path to be used by the service (Adir: Paragraph [0011], “An embodiment of the invention provides a method for validating compliance of an implementation of a process with a specification of the process. The method is carried out by modeling the process as a directed acyclic graph in which nodes represent stages of the process, and edges represent transitions between the stages, defining a coverage model for the graph that includes correct traversal paths and erroneous traversal paths therein, defining a set of test cases for the implementation according to the coverage model, executing the implementation using the set of test cases, observing that one of the erroneous traversal paths was followed in the execution, and then concluding that the implementation includes a misinterpretation of the specification”), a resource definition, a service end point, an API description element, a required parameter for a request of the service, a response type, and a response description element.  

	Regarding claim 7, the Adir/Kube combination teaches all of the elements of claim 1 and further teaches:
	receiving, by the processor from a user, a user-generated testing scenario (Adir: Paragraph [0009], “A computer system examines or traverses the flow graphs to generate various test ; 
executing, by the processor, an additional test for the user-generated testing scenario (Adir: Paragraph [0009], “A computer system examines or traverses the flow graphs to generate various test paths. A user may then specify different input value combinations associated with each test path to generate a corresponding number of test cases, and thereby test the application exhaustively”); and 
generating, by the processor, an additional output report based on a result of the executing of the additional test (Kube: Paragraph [0017], “Client application 110 may be an application running on a computing device that allows a user to select configuration and test procedures to run on system under test 130. In an embodiment, where client application resides on a computer separate from testing framework 120, client application 110 may send data to testing framework 120 that specifies the user selected configuration and test procedures to run. After tests have been run on system under test 130, client application 110 can receive results from testing framework 120 and generate reports based on the results. In an alternative embodiment, the client application 110 may be hosted as a network-provided service”).

	Regarding claim 9, the Adir/Kube combination teaches all of the elements of claim 1 and further teaches:
	wherein the output report includes at least one error indication that is associated with the service (Kube: Paragraph [0048], “Returning to FIG. 3, if a fault is detected at decision block 310, at block 312, the testing framework 120 processes the fault detection. In an illustrative embodiment, the fault is noted, such as in an error log. In another embodiment, the testing sequence may be terminated to prevent damage to the system under test 130 or other device. In still a further embodiment, the fault condition .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Adir in view of Kube and further in view of U.S. Publication No. 2020/0133744 to MacLeod et al. (“MacLeod”).

Regarding claim 4, the Adir/Kube combination teaches all of the elements of claim 2 and does not appear to teach:
determining whether the API conforms with a predetermined set of governance standards; and 
generating the specification review report based on a result of the determining.

	However, in the same field of endeavor, MacLeod teaches:
determining whether the API conforms with a predetermined set of governance standards (MacLeod: Paragraph [0039], “Application interface replication generator 116 may be configured to detect and identify legacy application interfaces, as well as request-response services and data exchanged therewith. Application interface replication generator 116 may be further configured to generate a replication of a legacy API based on monitored data traffic, whereby the replicated API may be configured to conform to at least one API specification or standard. In some cases, a legacy application interface may be originally developed independent of an API specification or standard, and may be deployed continually so as not to expend resources to manually adapt a legacy application interface. Thus, application interface replication generator 116 may be configured to convert a legacy API into an API definition that complies with an API standard or specification, such as the OpenAPI ; and 
generating the specification review report based on a result of the determining (MacLeod: Paragraph [0039], “Application interface replication generator 116 may be configured to detect and identify legacy application interfaces, as well as request-response services and data exchanged therewith. Application interface replication generator 116 may be further configured to generate a replication of a legacy API based on monitored data traffic, whereby the replicated API may be configured to conform to at least one API specification or standard. In some cases, a legacy application interface may be originally developed independent of an API specification or standard, and may be deployed continually so as not to expend resources to manually adapt a legacy application interface. Thus, application interface replication generator 116 may be configured to convert a legacy API into an API definition that complies with an API standard or specification, such as the OpenAPI specification, thereby preserving resources that otherwise may be consumed to manually convert legacy APIs into standardized API specifications”).
	
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the Adir/Kube combination by determining if an API conforms with standards and creating a specification report based on the determination, as taught by MacLeod.  One of ordinary skill in the art would have been motivated to use the methods of MacLeod because it will allow uniform API’s more easily. (MacLeod: Paragraphs [0002]-[0003]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Adir in view of Kube and further in view of U.S. Publication No. 2020/0250074 to Zhang et al. (“’074 reference”).


wherein the specification is a YAML Ain't Markup Language (YAML) specification.  

However, in the same field of endeavor, the ‘074 reference teaches:
	wherein the specification is a YAML Ain't Markup Language (YAML) specification (‘074 reference: Paragraph [0114], “In this example, the following test request in YAML Ain't Markup Language (YAML) format designates a test configuration specifying that the test container is a single-use container”).  

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the Adir/Kube combination by having a configuration or specification using YAML, as taught by the ‘074 reference.  One of ordinary skill in the art would have been motivated to use the methods of the ‘074 reference because it will help test orchestration and improves the efficiency of servicing test requests and reduces the frequency of errors and inaccuracies. (‘074 reference: Paragraph [0034]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Adir in view of Kube and further in view of U.S. Publication No. 2019/0243753 to Zhang et al. (“Zhang”).

Regarding claim 6, the Adir/Kube combination teaches all of the elements of claim 1 and does not appear to teach:
wherein the at least one testing scenario includes at least one executable open-source JavaScript framework testing scenario.  

However, in the same field of endeavor, Zhang teaches:
wherein the at least one testing scenario includes at least one executable open-source JavaScript framework testing scenario (Zhang: Paragraph [0268], “The test module 1203 (e.g., object, module, application script, JavaScript or the like) may be loaded into the testing engine 1120 on the test machine 1106 and executed to apply the test to the subject system 1104. Each of the feature identifier 1130, the test case identifier 1132, and a test module 1203 in the test configuration information 1200 are configurable. For example, a user may utilize the client machine 1108 to load a new or updated test module 1203”).  

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the Adir/Kube combination by having a testing scenario as a JavaScript framework testing scenario, as taught by Zhang.  One of ordinary skill in the art would have been motivated to use the methods of Zhang because by using the methods of Zhang the system will be improved by the automation of further tasks such as testing. (Zhang: Paragraph [0254]-[0255]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Adir in view of Kube and further in view of U.S. Patent No. 10,437,712 to Tyler et al. (“Tyler”).

Regarding claim 8, the Adir/Kube combination teaches all of the elements of claim 1 and does not appear to teach:
wherein the specification conforms with a standard that corresponds to an OpenAPI Specification.  

However, in the same field of endeavor, Tyler teaches:
wherein the specification conforms with a standard that corresponds to an OpenAPI Specification (Tyler: Col. 3, lines 37-42, “Recent trends in API documentation, however, afford information that some embodiments leverage to automatically generate tests in a way that is distinct from traditional manual approaches. Some embodiments algorithmically create a comprehensive set of test cases based on an API model, such as a Swagger specification”).  

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the Adir/Kube combination by having a specification that corms with a standard that corresponds with an OpenAPI Specification, as taught by Tyler.  One of ordinary skill in the art would have been motivated to use the methods of Tyler because by using the methods of Tyler the system will see improved coverage and API’s that are tested in a more automated fashion. (Tyler: Col. 3, lines 1-60).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Adir in view of Kube and further in view of U.S. Publication No. 2004/0045013 to Lam (“Lam”).

Regarding claim 10, the Adir/Kube combination teaches all of the elements of claim 1 and does not appear to teach:
wherein the output report includes at least one missing item that is associated with the service.  

However, in the same field of endeavor, Lam teaches:
wherein the output report includes at least one missing item that is associated with the service (Lam: Paragraph [0260], “There is a risk of application failure when pre-built components are assembled into an application at runtime. In reality, this can be due to a new environment that the component has never been run in before. This might occur because the tests in the development environment do not guarantee coverage of all existing environments; not to mention any new environments that are introduced after the components are written. Also, in the case of testing, a component might be missing or not functional as specified”).  

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the Adir/Kube combination by having a an output that includes a missing item that is associated with the service, as taught by Lam.  One of ordinary skill in the art would have been motivated to use the methods of Lam because by using the methods of Lam the system will be further protected in more environments and will avoid components that are missing. (Lam: Paragraph [0260]).

Claims 11-13, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Adir in view of U.S. Publication No. 2016/0140023 to Michelsen et al. (“Michelsen”) and further in view of Kube.

	Regarding claim 11, Adir teaches:
	A computing device configured to implement an execution of a method for performing a test that relates to a service, the computing device comprising:
	a processor (Adir: Paragraph [0026], “The system 10 typically comprises a general purpose or embedded computer processor, which is programmed with suitable software for carrying out the functions described hereinbelow. Thus, although the system 10 is shown in FIG. 1 as comprising ; 
a memory (Adir: Paragraph [0026], “The system 10 typically comprises a general purpose or embedded computer processor, which is programmed with suitable software for carrying out the functions described hereinbelow. Thus, although the system 10 is shown in FIG. 1 as comprising a number of separate functional blocks, these blocks are not necessarily separate physical entities, but rather represent different computing tasks or data objects stored in a memory that is accessible to the processor. These tasks may be carried out in software running on a single processor, or on multiple processors. The software may be provided to the processor or processors in electronic form, for example, over a network, or it may be furnished on tangible media, such as CD-ROM or nonvolatile memory. Alternatively or additionally, the system 10 may comprise a digital signal processor or hard-wired logic”); and 
a communication interface coupled to each of the processor, the memory, and the display screen, wherein, when the method is being executed (Adir: Paragraph [0026], “The system 10 typically comprises a general purpose or embedded computer processor, which is programmed with suitable software for carrying out the functions described herein below. Thus, although the system 10 is shown in FIG. 1 as comprising a number of separate functional blocks, these blocks are not necessarily separate physical entities, but rather represent different computing tasks or data objects stored in a memory that is accessible to the processor. These tasks may be carried out in software running on a single processor, , the processor is configured to: 
receive, via the communication interface, a specification for the service, the specification including a plurality of elements (Adir: Paragraph [0011], “An embodiment of the invention provides a method for validating compliance of an implementation of a process with a specification of the process. The method is carried out by modeling the process as a directed acyclic graph in which nodes represent stages of the process, and edges represent transitions between the stages, defining a coverage model for the graph that includes correct traversal paths and erroneous traversal paths therein, defining a set of test cases for the implementation according to the coverage model, executing the implementation using the set of test cases, observing that one of the erroneous traversal paths was followed in the execution, and then concluding that the implementation includes a misinterpretation of the specification”); 
generate a specification review report that relates to whether each element of the specification is compliant with an applicable standard (Adir: Paragraph [0041], “In general, an implementation is not compliant with its specification, if for some inputs, the result calculated by the implementation differs from those defined by the specification. However, in some cases an implementation is not compliant with the specification even when the calculated results do agree with those defined by the specification. This can be appreciated from consideration of an exemplary directed acyclic graph”; and Paragraph [0011], “An embodiment of the invention provides a method for validating compliance of an implementation of a process with a specification of the process. The method is carried out by modeling the process as a directed acyclic graph in which nodes represent stages of the process, and edges represent transitions ; 
generate at least one testing scenario for the specification (Adir: Paragraph [0011], “An embodiment of the invention provides a method for validating compliance of an implementation of a process with a specification of the process. The method is carried out by modeling the process as a directed acyclic graph in which nodes represent stages of the process, and edges represent transitions between the stages, defining a coverage model for the graph that includes correct traversal paths and erroneous traversal paths therein, defining a set of test cases for the implementation according to the coverage model, executing the implementation using the set of test cases, observing that one of the erroneous traversal paths was followed in the execution, and then concluding that the implementation includes a misinterpretation of the specification”); 
execute a test for each of the at least one testing scenario (Adir: Paragraph [0011], “An embodiment of the invention provides a method for validating compliance of an implementation of a process with a specification of the process. The method is carried out by modeling the process as a directed acyclic graph in which nodes represent stages of the process, and edges represent transitions between the stages, defining a coverage model for the graph that includes correct traversal paths and erroneous traversal paths therein, defining a set of test cases for the implementation according to the coverage model, executing the implementation using the set of test cases, observing that one of the erroneous traversal paths was followed in the execution, and then concluding that the implementation includes a misinterpretation of the specification”);

	However, Adir does not appear to explicitly teach:
	a display screen;

	However, in the same field of endeavor, Michelsen teaches:
a display screen (Michelsen: claim 3, “receiving user input manipulating the display; and updating the test case, in response to the user input”); 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Adir by having a display, as taught by Michelsen.  One of ordinary skill in the art would have been motivated to use the methods of Michelsen because it would be advantageous for allowing a user to then manipulate the displayed information in order to see details of the testing process and/or modify a test case. (Michelsen: Paragraph [0027]).

However, the Adir/Michelsen combination does not appear to explicitly teach:
generate, based on a result of the executing, an output report that relates to a health of the service.
	
	However, in the same field of endeavor, Kube teaches:
generate, based on a result of the executing, an output report that relates to a health of the service (Kube: Paragraph [0017], “ After tests have been run on system under test 130, client application 110 can receive results from testing framework 120 and generate reports based on the results. In an alternative embodiment, the client application 110 may be hosted as a network-provided service”; and Paragraph [0023], “As further illustrated, monitoring subsystem 170 receives results from .

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the Adir/Michelsen combination by generating an output report that relates to the health of the service, as taught by Kube.  One of ordinary skill in the art would have been motivated to use the methods of Kube because it would be advantageous for understanding the effects of test cases on, for example, available memory, processing resources, network response time, and other specific process functionality of system under test. (Kube: Paragraph [0023]).

	Regarding claim 12, the Adir/Michelsen/Kube combination further teaches:
wherein the service is associated with an application programming interface (API) (Kube: Paragraph [0018], “Testing framework 120 may be an application running on a computer server that generates and executes tests on system under test 130 based on the configuration and test procedures selected by the user with client application 110. For example, testing framework 120 can include a web service component running on a computer server or distributed across one or more computers and operative to exchange information via an application programming interface (" API"). When test results are received from system under test 130, testing framework 120 may refine a testing strategy and create a second set of tests that are broader or narrower than the original tests run on system under test 130”) that is implemented on the display screen (Michelsen: claim 3, “receiving user input manipulating the display; and updating the test case, in response to the user input”).


wherein the plurality of elements includes at least one from among a base path to be used by the service (Adir: Paragraph [0011], “An embodiment of the invention provides a method for validating compliance of an implementation of a process with a specification of the process. The method is carried out by modeling the process as a directed acyclic graph in which nodes represent stages of the process, and edges represent transitions between the stages, defining a coverage model for the graph that includes correct traversal paths and erroneous traversal paths therein, defining a set of test cases for the implementation according to the coverage model, executing the implementation using the set of test cases, observing that one of the erroneous traversal paths was followed in the execution, and then concluding that the implementation includes a misinterpretation of the specification”), a resource definition, a service end point, an API description element, a required parameter for a request of the service, a response type, and a response description element.  

Regarding claim 17, the Adir/Michelsen/Kube teaches all of the elements of claim 11 and further teaches:
receive, from a user via the communication interface, a user-generated testing scenario (Adir: Paragraph [0009], “A computer system examines or traverses the flow graphs to generate various test paths. A user may then specify different input value combinations associated with each test path to generate a corresponding number of test cases, and thereby test the application exhaustively”); 
execute an additional test for the user-generated testing scenario (Adir: Paragraph [0009], “A computer system examines or traverses the flow graphs to generate various test paths. A user may then specify different input value combinations associated with each test path to generate a corresponding number of test cases, and thereby test the application exhaustively”); and
generate an additional output report based on a result of the executing of the additional test (Kube: Paragraph [0017], “Client application 110 may be an application running on a computing device that allows a user to select configuration and test procedures to run on system under test 130. In an embodiment, where client application resides on a computer separate from testing framework 120, client application 110 may send data to testing framework 120 that specifies the user selected configuration and test procedures to run. After tests have been run on system under test 130, client application 110 can receive results from testing framework 120 and generate reports based on the results. In an alternative embodiment, the client application 110 may be hosted as a network-provided service”).

Regarding claim 19, the Adir/Michelsen/Kube combination teaches all of the elements of claim 11 and further teaches:
wherein the output report includes at least one error indication that is associated with the service (Kube: Paragraph [0048], “Returning to FIG. 3, if a fault is detected at decision block 310, at block 312, the testing framework 120 processes the fault detection. In an illustrative embodiment, the fault is noted, such as in an error log. In another embodiment, the testing sequence may be terminated to prevent damage to the system under test 130 or other device. In still a further embodiment, the fault condition may be used as feedback to modify the testing grammar. If no fault is detected at decision block 310 or once the fault detection is processed at block 312, at block 314, the routine 300 terminates”).
	
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Adir in view of Michelsen in view of Kube and further in view of U.S. Publication No. 2020/0133744 to MacLeod et al. (“MacLeod”).

Regarding claim 14, the Adir/Michelsen/Kube combination teaches all of the elements of claim 12 and does not appear to teach:
determining whether the API conforms with a predetermined set of governance standards; and 
generating the specification review report based on a result of the determining.

	However, in the same field of endeavor, MacLeod teaches:
determining whether the API conforms with a predetermined set of governance standards (MacLeod: Paragraph [0039], “Application interface replication generator 116 may be configured to detect and identify legacy application interfaces, as well as request-response services and data exchanged therewith. Application interface replication generator 116 may be further configured to generate a replication of a legacy API based on monitored data traffic, whereby the replicated API may be configured to conform to at least one API specification or standard. In some cases, a legacy application interface may be originally developed independent of an API specification or standard, and may be deployed continually so as not to expend resources to manually adapt a legacy application interface. Thus, application interface replication generator 116 may be configured to convert a legacy API into an API definition that complies with an API standard or specification, such as the OpenAPI specification, thereby preserving resources that otherwise may be consumed to manually convert legacy APIs into standardized API specifications”); and 
generating the specification review report based on a result of the determining (MacLeod: Paragraph [0039], “Application interface replication generator 116 may be configured to detect and identify legacy application interfaces, as well as request-response services and data exchanged therewith. Application interface replication generator 116 may be further configured to generate a replication of a legacy API based on monitored data traffic, whereby the replicated API may be configured to conform to at least one API specification or standard. In some cases, a legacy application interface may be originally developed independent of an API specification or standard, and may be deployed continually so as not to .
	
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by the Adir/Michelsen/Kube combination by determining if an API conforms with standards and creating a specification report based on the determination, as taught by MacLeod.  One of ordinary skill in the art would have been motivated to use the methods of MacLeod because it will allow uniform API’s more easily. (MacLeod: Paragraphs [0002]-[0003]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Adir in view of Michelsen in view of Kube and further in view of U.S. Publication No. 2020/0250074 to Zhang et al. (“’074 reference”).

Regarding claim 15, the Adir/Michelsen/Kube combination teaches all of the elements of claim 11 but does not appear to teach:
wherein the specification is a YAML Ain't Markup Language (YAML) specification.  

However, in the same field of endeavor, the ‘074 reference teaches:
	wherein the specification is a YAML Ain't Markup Language (YAML) specification (‘074 reference: Paragraph [0114], “In this example, the following test request in YAML Ain't Markup Language (YAML) format designates a test configuration specifying that the test container is a single-use container”).  

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by the Adir/Michelsen/Kube combination by having a configuration or specification using YAML, as taught by the ‘074 reference.  One of ordinary skill in the art would have been motivated to use the methods of the ‘074 reference because it will help test orchestration and improves the efficiency of servicing test requests and reduces the frequency of errors and inaccuracies. (‘074 reference: Paragraph [0034]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Adir in view of Michelsen in view of Kube and further in view of U.S. Publication No. 2019/0243753 to Zhang et al. (“Zhang”).

Regarding claim 16, the Adir/Michelsen/Kube combination teaches all of the elements of claim 11 and does not appear to teach:
wherein the at least one testing scenario includes at least one executable open-source JavaScript framework testing scenario.  

However, in the same field of endeavor, Zhang teaches:
wherein the at least one testing scenario includes at least one executable open-source JavaScript framework testing scenario (Zhang: Paragraph [0268], “The test module 1203 (e.g., object, module, application script, JavaScript or the like) may be loaded into the testing engine 1120 on the test machine 1106 and executed to apply the test to the subject system 1104. Each of the feature identifier 1130, the test case identifier 1132, and a test module 1203 in the test configuration information 1200 are configurable. For example, a user may utilize the client machine 1108 to load a new or updated test module 1203”).  

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the Adir/Michelsen/Kube combination by having a testing scenario as a JavaScript framework testing scenario, as taught by Zhang.  One of ordinary skill in the art would have been motivated to use the methods of Zhang because by using the methods of Zhang the system will be improved by the automation of further tasks such as testing. (Zhang: Paragraph [0254]-[0255]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Adir in view of Michelsen in view of Kube and further in view of U.S. Patent No. 10,437,712 to Tyler et al. (“Tyler”).

Regarding claim 18, the Adir/Michelsen/Kube combination teaches all of the elements of claim 11 and does not appear to teach:
wherein the specification conforms with a standard that corresponds to an OpenAPI Specification.  

However, in the same field of endeavor, Tyler teaches:
wherein the specification conforms with a standard that corresponds to an OpenAPI Specification (Tyler: Col. 3, lines 37-42, “Recent trends in API documentation, however, afford information that some embodiments leverage to automatically generate tests in a way that is distinct from traditional manual approaches. Some embodiments algorithmically create a comprehensive set of test cases based on an API model, such as a Swagger specification”).  

.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Adir in view of Michelsen in view of Kube and further in view of U.S. Publication No. 2004/0045013 to Lam (“Lam”).

Regarding claim 20, the Adir/Michelsen/Kube combination teaches all of the elements of claim 11 and does not appear to teach:
wherein the output report includes at least one missing item that is associated with the service.  

However, in the same field of endeavor, Lam teaches:
wherein the output report includes at least one missing item that is associated with the service (Lam: Paragraph [0260], “There is a risk of application failure when pre-built components are assembled into an application at runtime. In reality, this can be due to a new environment that the component has never been run in before. This might occur because the tests in the development environment do not guarantee coverage of all existing environments; not to mention any new environments that are introduced after the components are written. Also, in the case of testing, a component might be missing or not functional as specified”).  

.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  (US 10762262 B1, US 8595408 B2, US 8954931 B2, US 10594580 B2, US 10530849 B2, US 9734298 B2, US 10877875 B2, US 20100043048 A1, US 10740215 B2, US 10628243 B1, US 10230571 B2). The following statement is a brief summary of very pertinent art that was not relied upon:
US 10762262 B1: Conventional constraint solvers utilized in early EDA software tools were configured to solve most constraint problems using conventional decision procedures (e.g., Automatic Test Pattern Generation (ATPG) or satisfiability (SAT) algorithms), which are based on efficient backtracking techniques. A problem with these conventional constraint solvers is that conventional decision procedures do not work well when required to generate stimulus streams that comply with two or more constraints that are dependent on each other (i.e., where modifications to the test vector values of a stimulus stream that are required to satisfy one of the related constraints may cause the stimulus stream to be non -compliant with another of the related constraints).
US 8595408 B2: One problem with testing components of a system to determine compatibility with vendor proprietary (super-standard) enhancements arises in that the testing procedure itself may generate protocol violations or other forms of errors in devices that are not compliant with the vendor's proposed enhancements. Such violations may cause error recovery procedures to be invoked within a 
US 8954931 B2: Other test plan preferences may indicate that only manually executed (by a human user) or automatically executed test cases be included or a preference for either one of manually or automatically executed test cases. In a case where a requirement is included in the test plan preferences for manually or automatically executed test cases, only such test cases will be selected for inclusion in the test plan and the test plan generator 114 will exclude all of the non-required manually or automatically executed test cases. When a test plan preference indicates that manually or automatically executed test cases are preferred, the test plan generator when considering test cases available for a particular software system 110 component identities that both manually and automatically executed test cases are available, test cases that are non -compliant with the preference will be excluded and the preference -compliant test cases will be included.
US 10594580 B2: The controller 410 may also provide a diagnostic and reporting function. For example, the controller 410 can perform a particular diagnostic based on a user command to diagnostically review one or more services among a chain of services, or an entire chain of services for one or more operational network devices. The results of the diagnostic review may be provided in the form of a report. Alternatively, or in addition, the controller 410 may provide a reporting function that provides reporting or alarming of non-complaint operation of one or more services, or chains of service when predetermined goals are not maintained. Alternatively, or in addition, the controller 410 can dynamically attempt to adjust parameters, services and/or network devices in response to non -compliant operation, and provide a report of such adjustments, which can also indicate before and after operational performance.
US 10530849 B2: The challenge response model can comprise sending, by the service, a register request to a centralized registry service and requesting, by the centralized registry service, a compliance 
US 9734298 B2: If it is determined that the report metrics are not compliant with the requirements, standards, and/or parameters of the program optimization system 100, then the process 2900 proceeds to block 2910 wherein a denial is provided. In some embodiments, the denial can be provided directly to the patient data source 102 and/or can be indirectly provided to the patient data source 102 via, for example, a human interfacing with the program optimization system 100. In some embodiments, the denial can further include information relating to how the patient data source 102 can be brought into compliance with the standards, parameters, and/or requirements of the program optimization system 100.
US 10877875 B2: Other SUTs 110 may support the Simple Object Access Protocol ("SOAP"), JavaScript Object Notation ("JSON"), and/or other communication paradigms. In these instances, TAS 120 may convert the test cases into messages of the corresponding SOAP, JSON, and/or communication paradigm.
US 20100043048 A1: Typically, each failure is logged, and the access-control policy is updated by granting the component the missing permissions, assuming that it is safe to do so. The program is then restarted. This process is reiterated until no more authorization failures are found. In general, however, 
US 10740215 B2: API Specification 120 may include a specification for machine-readable interface files for describing, producing, consuming, and visualizing RESTful web services. A variety of tools may generate code, documentation and test cases given an interface file. Development of the OpenAPI Specification (OAS) is overseen by the Open API Initiative, an open source collaborative project of the Linux Foundation. According to an embodiment of the present invention, APIs have a specification, which may include an Open API Specification or Swagger contract.
US 10628243 B1: Process 400 starts in a "Begin Boundary Testing" block 402 and proceeds immediately to a "Generate Test Case" block 404. During processing associated with block 404, an administrator configures VF 124 to configure VF 124 to generate the types of errors desired. Examples of ways in which types of errors may be introduced include, but are not limited to, increasing the maximum limits on range values and decreasing minimum value on range values that are in the client API requests from the input API requests processed by the VF 124. These two (2) choices are represented in process 400 as a "Increase Maximum" block 406 and a "Decrease Minimum" block 408. In these modes, input API parameters are configured to overwrite actual client input parameters values, using values just over or just under the maximum or minimum values, respectively. These modified vales are then passed to an endpoint server so that normal error handling can occur. Maximum and minimum parameter values are typically published in interface documentation as a swagger specification or javadoc for the interfaces being tested. These published values may be used to generate edge/boundary testing conditions.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew N Putaraksa whose telephone number is (303)297-4365.  The examiner can normally be reached on Monday-Thursday 7:00am-5:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/M.N.P./Examiner, Art Unit 2114 

/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114